FILED
                           NOT FOR PUBLICATION                                OCT 23 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ROB HANDY; BRIAN T. MCCALL,                      No. 13-35357

              Plaintiffs - Appellants,           D.C. No. 6:12-cv-01548-AA

  v.
                                                 MEMORANDUM*
LANE COUNTY; LIANE
RICHARDSON; JAY BOZIEVICH;
FAYE H. STEWART; SIDNEY LEIKEN,

              Defendants - Appellees.


                   Appeal from the United States District Court
                            for the District of Oregon
                   Ann L. Aiken, Chief District Judge, Presiding

                     Argued and Submitted October 10, 2014
                                Portland, Oregon

Before: GOULD, CHRISTEN, and NGUYEN, Circuit Judges.

       Rob Handy and Brian McCall appeal from the district court’s dismissal of

their complaint without leave to amend. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm in part, vacate in part, and remand.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      The district court properly dismissed Handy’s and McCall’s claims under

Federal Rules of Civil Procedure 12(b)(6) and 12(b)(1), respectively. As to

Handy’s First Amendment retaliation claim, the complaint fails to allege facts that

tend to show the nature of Handy’s allegedly protected speech or sufficiently plead

the “substantial causal relationship” element of his First Amendment retaliation

claim. Blair v. Bethel Sch. Dist., 608 F.3d 540, 543 (9th Cir. 2010). As to Handy’s

Fourteenth Amendment due process claim, the complaint fails to allege facts

sufficient to plead such a claim. See Bd. of Regents of State Colls. v. Roth, 408 U.S.
564, 569 (1972). Likewise, the complaint does not contain factual allegations

sufficient to plead municipal liability for constitutional violations under Monell v.

Department of Social Services, 436 U.S. 658 (1978).

      As to McCall’s claims, McCall lacks Article III standing because the

complaint does not allege he suffered an injury that affected him “in a personal and

individual way” above and beyond Handy’s constituents generally. See Lujan v.

Defenders of Wildlife, 504 U.S. 555, 560 n.1 (1992).

      While the district court did not specifically address whether amendment

would be allowed, the district court entered judgment soon after dismissal,

effectively precluding amendment. In general, leave to amend should be freely

granted. Fed. R. Civ. P. 15(a)(2); see also Desertrain v. City of L.A., 754 F.3d
2
1147, 1154 (9th Cir. 2014) (“[T]his policy is to be applied with extreme

liberality.”) (quoting Morongo Band of Mission Indians v. Rose, 893 F.2d 1074,

1079 (9th Cir. 1990)). “A simple denial of leave to amend without any explanation

by the district court is subject to reversal,” Eminence Capital, LLC v. Aspeon, Inc.,

316 F.3d 1048, 1052 (9th Cir. 2003), and a review of the record does not reveal

that the complaint could not have been saved by amendment. See Saul v. United

States, 928 F.2d 829, 843 (9th Cir. 1991) (“A district court does not err in denying

leave to amend where the amendment would be futile . . . .”). Therefore, we vacate

the district court’s entry of judgment and remand to allow Appellants to file an

amended complaint.

      AFFIRMED in part, VACATED in part, and REMANDED.




                                          3